ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing, appellant asserts that in our original disposition of this case we erred in two respects: First, in holding the evidence sufficient to sustain the conviction, and second, in holding that the State proved venue.
We have again reviewed the record and deem the evidence *375sufficient as a basis for the jury’s conclusion that appellant drove his automobile on the streets of San Angelo while intoxicated.
His next contention that the State failed to prove venue is without merit. The statement of facts reflects that Tom Franks testified that appellant drove his car on the streets while intoxicated. We quote from his testimony as follows: “All of this happened in San Angelo, Tom Green County, Texas”. It occurs to us this testimony shows that venue was proved.
Believing that the case was properly disposed of on original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.